United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-394
Issued: July 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On December 14, 2011 appellant filed a timely appeal from a November 29, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying authorization for
requested medical treatment. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for
surgical authorization.
FACTUAL HISTORY
On September 18, 2009 appellant, then a 53-year-old housekeeping aid, filed a traumatic
injury claim alleging that he sustained lower back strain while lifting a pallet at work on
1

5 U.S.C. § 8101 et seq.

August 31, 2009. He submitted progress notes from his treating physician, Dr. James Thiel, an
internist, dated through October 14, 2009.
After appropriate development, OWCP accepted appellant’s claim for lumbar sprain in a
decision dated October 21, 2009.
On September 20, 2011 appellant requested medical authorization for lumbar spine
fusion, extra segment of spine fusion, spine fixation device insertion, Sine Prosth device
application, spinal lamina removal, spinal lamina add-on removal, lumbar spine revision, extra
spine segment revision and lumbar spine fusion.
Along with the request, appellant submitted a July 25, 2011 x-ray report from
Dr. Cynthia C. Johnston, a Board-certified family physician. This report indicated that appellant
had degenerative changes of the lumbar spine and that Dr. Johnston had ordered a magnetic
resonance imaging (MRI) scan for further evaluation of appellant’s condition.
In an August 29, 2011 report, Dr. Nicholas Ransom, Board-certified in orthopedic
surgery, noted that appellant was seen for back pain. Regarding the mechanism of injury he
stated that appellant had “Recent Reinjury 2009 lifting injury occurred at work,” and that
appellant had been out of work for two years due to this injury. Dr. Ransom recommended that
appellant undergo an MRI scan evaluation.
A September 14, 2011 MRI scan report signed by Dr. Boyd C. Ashdown, a Boardcertified neuroradiologist, found that appellant had moderately severe central canal stenosis at
L4-5 with moderately severe right and severe left foraminal narrowing, as well as moderate right
foraminal L5-S1 narrowing.
On September 19, 2011 Dr. Ransom reviewed the MRI scan report and diagnosed
appellant with “spinal stenosis of lumbar region, new” and recommended laminectomy at L4,
L5, S1, posterolateral fusion at L4, L5, S1, instrumentation at L4, L5, S1, as well as “TLIF” L4,
L5, S1.
Upon receipt of appellant’s request, OWCP forwarded appellant’s case file to the district
medical adviser (DMA) for review on October 12, 2011.
In an October 14, 2011 memorandum, the DMA stated that lumbar sprains do not require
surgical fusion and are self-limiting conditions. He further explained that, because the record
established that there was no medical treatment between 2009 and 2011, it is medically
implausible that the recently diagnosed degenerative disc disease was in any way related to the
lumbar sprain in 2009. The DMA concluded that surgery should not be authorized as work
related.
On October 19, 2011, upon receipt of the DMA’s memorandum, OWCP referred
appellant’s case to Dr. Mark E. Frankel, a Board-certified physician in orthopedic surgery, for a
second opinion examination.
On November 8, 2011 appellant was seen by Dr. Frankel for examination. In preparation
for the examination, Dr. Frankel was provided with the relevant factual and medical records.
2

In his November 8, 2011 medical report, Dr. Frankel discussed appellant’s history of
work injury and reviewed in detail the medical evidence of record. He concurred with the
DMA’s opinion that appellant’s spinal stenosis was not medically related to the 2009 work injury
and that appellant did not suffer any residuals from the work injury. Dr. Frankel explained that,
because there was no medical treatment between October 29, 2009 and July 15, 2011, it was
medically probable that appellant’s lumbar strain had resolved. He further expressed his
agreement with the DMA’s findings, reasoning that “there has been no medical treatment from
the two years previously and the lumbar sprain is self-limited and does not require surgery.”
Dr. Frankel concluded that, while the requested surgery is appropriate for the spinal stenosis, it is
not medically related to appellant’s claim.
On November 29, 2011 OWCP denied appellant’s request for authorization of the various
surgical procedures on the grounds that the weight of the medical evidence did not establish that
the treatment was medically necessary for his accepted work injury.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.2
In interpreting this section of FECA, the Board has recognized that OWCP has broad discretion
in approving services provided under section 8103, with the only limitation on OWCP’s
authority being that of reasonableness.3 Abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment or actions taken which are contrary to
both logic and probable deductions from established facts. It is not enough to merely show that
the evidence could be construed so as to produce a contrary factual conclusion.4 In order to be
entitled to reimbursement for medical expenses, a claimant must establish that the expenditures
were incurred for treatment of the effects of an employment-related injury.5 Proof of causal
relationship must include supporting rationalized medical evidence. Thus, in order for a surgery
to be authorized, appellant must submit evidence to show that the requested procedure is for a
condition causally related to the employment injury and that it is medically warranted. Both of
these criteria must be met in order for OWCP to authorize payment.6
ANALYSIS
OWCP accepted that appellant sustained lumbar sprain due to an August 31, 2009 injury.
On September 19, 2011 Dr. Ransom diagnosed appellant with spinal stenosis of lumbar region
2

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

3

Joseph P. Hofmann, 57 ECAB 456 (2006); James R. Bell, 52 ECAB 414 (2001).

4

Claudia L. Yantis, 48 ECAB 495 (1997).

5

Cathy B. Mullin, 51 ECAB 331 (2000).

6

Id.

3

and recommended surgery procedures to treat this condition. While he mentioned that appellant
had sustained a work injury in 2009, he did not explain whether or how the spinal stenosis was
related to appellant’s accepted condition of lumbar sprain, or whether it was related to
appellant’s work injury. The Board has consistently held that medical reports lacking rationale
on causal relationship are of little probative value.7 As such, Dr. Ransom’s medical report is
insufficient to establish that the spinal stenosis condition is causally related to the employment
injury.
While appellant also submitted a report from Dr. Johnston, wherein she reviewed
appellant’s July 25, 2011 x-ray, as well as a report from Dr. Ashdown wherein he reviewed a
September 14, 2011 MRI scan, neither of these physicians discussed the need for the proposed
surgical treatment.
The second opinion report issued by Dr. Frankel concluded that, while the requested
surgery was appropriate treatment for spinal stenosis, it was not medically related to appellant’s
accepted lumbar sprain. Dr. Frankel concurred with the opinion of the DMA. Further, he
asserted that appellant no longer had any residuals from lumbar sprain and that his spinal
stenosis condition was unrelated to the work injury. Dr. Frankel explained that he arrived at this
conclusion because appellant had no medical treatment for two years since his employment
injury and that the lumbar sprain was a self-limiting condition.
The Board finds that, because Dr. Frankel’s report is thorough, well rationalized and
based on an accurate factual and medical history, his report represents the weight of the medical
evidence. Appellant has offered no medical evidence establishing causal relationship between
his spinal stenosis condition for which the surgeries was requested and his accepted work
condition of lumbar sprain. OWCP properly determined that his requested medical treatment
was not work related.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion by denying appellant’s request
for surgical authorization.

7

See Mary E. Marshall, 56 ECAB 420 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 29, 2011 is affirmed.
Issued: July 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

